On September 26,1996, this matter was before the Court for a disposition hearing. The Court accepted Defendant’s change of plea to True to the alleged violations as listed in the Petition for Revocation. It is hereby ordered that the remainder of defendant’s sentence is revoked. The remainder of defendant’s sentence shall be served at the Montana State Prison. On December 29, 1995, it was ordered, adjudged and decreed that the defendant is sentenced for the offense of Count I: Domestic Abuse, a Felony the Court sentenced defendant to the Montana State Prison for a period of five (5) years suspended. For the offense of Count II: Criminal Mischief, a Misdemeanor, the Court sentenced defendant to the Cascade County Detention Center for a period of six (6) months suspended. This sentence is to run concurrent with the sentence imposed on Count I. Defendant is given credit for 62 days already served. Defendant is subject to conditions as stated in the December 29, 1995 judgment.
On November 14,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the petition shall be dismissed with prejudice.
Done in open Court this 14th day of November, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal